DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 2/26/2020, with priority based on foreign patent application JP2017-171951, dated 9/7/2017.  Current outstanding claims are claims 1-9.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a processing unit that executes…” 
 
Media Right Technologies, Inc. v. Capital One Financial Corp., Slip Op. at 8, No. 2014-1218 (Fed. Cir. Sept. 4, 2015)
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be exemplary structures described in the specification for the 35 U.S.C. 112(f) limitation: paragraph 36-40
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Unknown Author (“Chapter 2. The Structure of the Java Virtual Machine”, docs.oracle.com/javase/specs/jvms/se8/html/jvms-2.html, May 9, 2014) (Hereafter as “JVM”) in view of Shiomi et al. (US PGPUB 2002/0049719).

As for claim 1, JVM teaches an information processing apparatus comprising 
a processing unit that executes a virtual machine [JVM], wherein the virtual machine operates a program with a stack machine (Section 2.5.2 – Java Virtual 
the virtual machine secures a first operation area where a first program [thread] operates, in a storage area allocated in a storage medium (Section  2.5.2 – Java Virtual Machine Stacks, “Each Java virtual machine thread has a private JVM stack, created at the same time as the thread…stores frames…”  the stack is understood as the operation area where a first program operates and is secured, as it is used to store frames, which stores data and partial results, as well as to perform dynamic linking, return values for methods, and dispatch exceptions for the first program and it is local to that thread and cannot be referenced by any other thread.  See, e.g., Section 2.6 – Frames.) 
when a second program different from the first program is called (Section 2.5.1 – The PC Register, “the java virtual machine can support many threads of execution at once…each…thread has its own pc …register…each Java Virtual Machine thread is executing the code of a single method, namely the current method for that thread…”  Examiner note, Specification does not explain what “different” in this context means, 
The virtual machine secures a second operation area where the second program operates, in the storage area (Section 2.5.2 – Java Virtual Machine Stacks, “Each Java virtual machine thread has a private JVM stack, created at the same time as the thread---stores frames…” While the prior art does not explicitly state always creating a second thread within the VM, the prior art teaches the capability to support the instantiation of threads, recited in plural form, and allocation of a separate area for each of the threads.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the prior art is capable of supporting a 2nd thread because doing so allows the multithreaded execution of java applications).
While it is well known in the art JVMs support the invocation of one program/thread from another program/thread and is a configuration widely used by person skilled in the art.  In the interest of compact prosecution, Examiner note JVM does not explicitly teach the second program is called from the first program.
However, Shiomi teaches a second program is called from the first program (paragraphs 135-137.  Application main thread can add or delete additional threads during the execution of the application).
It would have been obvious before the effective filing date of the application to incorporate Shiomi’s teaching of a second program is called from the first program to 

As for claim 9, it contains similar limitations as claim 1 above.  Thus, it is rejected under the same rationales.

As for claim 2, JVM teaches The information processing apparatus according to claim 1, wherein, when terminating the execution of the called second program and executing the calling source first program, the virtual machine releases the second operation area (Section 2.5 – Run-Time Data Areas, “…per-thread data areas are…destroyed when the thread exits…”).

As for claim 3, JVM teaches the virtual machine transfers data between the first program and the second program via a first buffer provided in the first operation area and a second buffer provided in the second operation area (Chapter 2.6 – Frames, “…a frame is used to store data and partial results, as well as to perform dynamic linking, return values for methods, and dispatch exceptions…a frame ceases to be current if its method invokes another method or if its method completes.  When a method is invoked, a new frame is created and becomes current…on method return, the current frame passes back the result of its method invocation, if any, to the previous frame…”  Thus, 

As for claim 4, JVM also teaches wherein the virtual machine shares data of the first program in the second program by referring to the first buffer from the second buffer (Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  thus the passing of data from first program to the second program is by reference to the object upon which the instance method is being invoked (i.e., reference to the calling method’s object).

As for claim 5, JVM also teaches the virtual machine shares data of the first program in the second program by referring to a part of the first buffer from the second buffer (Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  thus the passing of data from first program to the second program is by reference to the object upon which the instance method is being invoked (i.e., reference to the calling method’s object).

As for claim 5, JVM also teaches the second buffer includes an external buffer of the first buffer linked to the first buffer, and the virtual machine shares data of the first program in the second program by referring to the first buffer from the external buffer ((Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  Examiner note, the external buffer in the Specification is merely described as “a buffer…corresponding to one program when viewed from the one program is referred to as an ‘internal buffer’…a buffer…corresponding to another program when viewed from the one program, which has been made available…is referred to as an ‘external buffer’…” (Specification, paragraph 85).  Thus, the external buffer in the specification includes existing buffers, that are labeled as such based on point of view and can be understood as the same first buffer of the first program, where from the view of the first program it’s the internal buffer, and when viewed from the second program, is referred to as external buffer (i.e. “…buffer corresponding to another program [first program] when viewed from the one program [second program]…is referred to as an “external buffer”…”)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JVM and Shiomi, further in view of Unknown Author (“Oracle JDK 7 and JRE 7 Certified System Configurations”, www.oracle.com/java/technologies/jdk-jre-7-cs-config.html, July 28, 2011) (hereafter as “JRE 7”).

As for claim 7, JVM teaches the virtual machine secures a cooperation area for cooperation between a program and the vm code in the storage area, and the virtual machine performs data transfer between the program and the VM code via the cooperation area (Section 2.6.2 Operand Stacks in view of Section 2.11.1. Types and the Java Virtual Machine, “Java Virtual Machine supplies instructions to load constants or values…onto the operand stack…other Java Virtual Machine instructions…” in view of “Table 2.11.1-A”.  data transfer occurs between the program and the VM via the Java Virtual Machine Instructions that transfers data.  The actions utilizes the operand stack, thus, is via the cooperation area of the thread).
While it is well-known Java virtual machine the Java Runtime environment that includes it are compiled and distributed for specific architectures, thus run as native codes.  Nevertheless, in the interest of compact prosecution, Examiner note JVM and Shiomi do not explicitly teach the virtual machine is implemented in a native code executed by a processor.
However, JRE 7 teaches the virtual machine is implemented in a native code executed by a processor (“”CPU Architecture” are described for JREs, which includes Java Virtual machines, and can be run on the CPU architectures specified, in another word, they are running utilizing the instruction set of the cpu architecture it runs on, which is understood as Native code).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate JRE7’s teaching of the VM implemented in a native code executed by a processor to JVM and Shiomi because they are all directed to JVM implementations and because doing so allows the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JVM and Shiomi, further in view of Wane (US PGPUB 2016/0007190).

As for claim 8, while it is well known in the art IC cards can run JVMs.  In the interest of compact prosecution, Examiner note JVM and Shiomi do not explicitly teach the information processing apparatus includes an integrated circuit card.
However, Wane teaches a known method of information processing apparatus running JVM that includes an integrated circuit (IC) card (The information processing apparatus according to claim 1, wherein the information processing apparatus includes an integrated circuit (IC) card (Abstract, “eUICCs” in view of paragraph 24, “…java card virtual machine…”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Wane’s teaching of the information processing apparatus includes an integrated circuit card to JVM and Shiomi because they are all directed to JVM implementations and because doing so allows improved trusted platform deployment (Wane, Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199